Title: From Abigail Smith Adams to Hannah Phillips Cushing, 15 September 1810
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips



My dear Madam
Quincy Septr. 15th 18010

If I had known the Messenger who left the Letter from your Neice, communicating to me the death of your beloved Husband, would have called upon his return, I should not have delayed. to have assurd you how sincerely I feel your Sorrow, or how pathetically I mourn our own loss. For to your dear departed Friend, we have reason to say, blessed are the dead who die in the Lord.
To feel and estimate your loss aright my dear Friend, is to have known how blessed you were in each other, how cordially your hearts were united, and how intimately your joys and Sorrows were blended, how much you were to each other, “all that lavish Hearts could wish.
The stroke which has severed these bonds, must sink deeper into your Bosom, and calls forth the sympathizing tears of your Friend. whilst I can rejoice that your Dear Husband, who had lived, as a just Man, and an upright judge—is released from those increasing infirmities which years were accumulating upon him and the period was fast approaching.
“When like a thrice told tale
And that of no great Moment or delight
Long-rifled Life of sweet can yeald no more”
When it is painfull to behold the powers of the Body, and the noble faculties of the mind Sinking into apathy—
of Age the Glory is to wish to die
That wish is praise and promise. It applauds
past Life, and promises our future bliss.
of that bliss you  have every well grounded hope which Religion inspires, as your solace your consolation and your anchor
Unto that Being who hath promised to be the support of the Widow I commit you my dear Friend in this hour of your affliction, and offer up my prayer that you may be sustaind by that Religion to which your Life has been an ornament, and by the consciousness of a Faithfull unwearied and punctual discharge of every relative Duty. That I may be enabled to imitate your vitues is the sincere and ardent wish of Your Sympathizing Friend

Abigail Adams